exhibit 10.2

AMENDMENT NO. 4 TO AMENDED AND RESTATED RECEIVABLE INTEREST SALE AGREEMENT

THIS AMENDMENT NO. 4 TO AMENDED AND RESTATED RECEIVABLE INTEREST SALE AGREEMENT,
dated as of May 5, 2008 (this “Amendment”), is entered into by Ferrellgas, L.P.,
a Delaware limited partnership (“Originator”), and Ferrellgas Receivables, LLC,
a Delaware limited liability company (“Buyer”), and pertains to the Amended and
Restated Receivables Interest Sale Agreement dated as of June 7, 2005 between
Originator and Buyer (as heretofore amended, the “Existing Agreement”). The
Existing Agreement, as amended hereby, is hereinafter referred to as the
“Agreement.” Unless defined elsewhere herein, capitalized terms used in this
Amendment shall have the meanings assigned to such terms in Exhibit I to the
Existing Agreement.

W I T N E S S E T H :

WHEREAS, the parties hereto desire to amend the Existing Agreement as
hereinafter set forth; and

WHEREAS, the Agent, on behalf of the Purchasers, is willing to consent to such
amendment;

NOW, THEREFORE, in consideration of the foregoing premises and the mutual
agreements herein contained and other good and valuable consideration, the
receipt and adequacy of which are hereby acknowledged, the parties hereto agree
as follows:

1. Amendments.

(a) Clause E in the Preliminary Statements recited at the beginning of the
Existing Agreement is hereby amended and restated in its entirety to read as
follows:

E. From time to time after the date hereof, Buyer will sell undivided interests
in the Receivable Interest and the Contributed Interest pursuant to that certain
Second Amended and Restated Receivables Purchase Agreement dated as of June 7,
2005 (as the same may from time to time hereafter be amended, supplemented,
restated or otherwise modified, the “Purchase Agreement”) among Buyer, as
seller, Originator, as initial Servicer, Falcon Asset Securitization Company,
LLC (“Conduit”), Fifth Third Bank (“Fifth Third”), JPMorgan Chase Bank, N.A.
(together with Fifth Third, Conduit and their respective successor and permitted
assigns, the “Purchasers”), and JPMorgan Chase Bank, N.A. or any successor agent
appointed pursuant to the terms of the Purchase Agreement, as agent for the
Purchasers (in such capacity, the “Agent”).

(b) Paragraph (o) of Section 7.1 of the Existing Agreement is amended by
substituting “$53,000,000” for “$40,000,000.”

(c) The definition of “Adjusted Pool Amount” in Exhibit I to the Existing
Agreement is hereby amended and restated in its entirety to read as follows:

“Adjusted Pool Amount” means, on any date of determination, an amount equal to
the quotient of the Funded Amount divided by 0.75.

2. Representations and Warranties. In order to induce the other parties hereto
to enter into this Amendment, each of the Buyer and the Originator hereby
represents and warrants to each of the other parties hereto as follows:

(a) The execution and delivery by such party of this Amendment, and the
performance of its obligations under the Agreement and the Subordinated Note,
are within such party’s organizational powers and authority and have been duly
authorized by all necessary organizational action on its part;

(b) This Amendment has been duly executed and delivered by such party, and the
Agreement and, in the case of the Buyer, the Subordinated Note, constitute such
party’s legal, valid and binding obligations, enforceable against such party in
accordance with its terms, except as such enforcement may be limited by
applicable bankruptcy, insolvency, reorganization or other similar laws relating
to or limiting creditors’ rights generally and by general principles of equity
(regardless of whether enforcement is sought in a proceeding in equity or at
law), and

(c) As of the date hereof, no event has occurred and is continuing that will
constitute a Termination Event or a Potential Termination Event.

3. Conditions Precedent. This Amendment shall become effective as of the date
first above written upon execution by the Originator, the Buyer and the Agent of
counterparts hereof and delivery of such executed counterparts to the Agent.

4. Miscellaneous.

(a) CHOICE OF LAW. THIS AMENDMENT SHALL BE GOVERNED AND CONSTRUED IN ACCORDANCE
WITH THE INTERNAL LAWS (AND NOT THE LAW OF CONFLICTS) OF THE STATE OF TEXAS.

(b) Counterparts. This Amendment may be executed in any number of counterparts
and by different parties hereto in separate counterparts, each of which when so
executed shall be deemed to be an original and all of which when taken together
shall constitute one and the same agreement.

(c) Ratification of Agreement. Except as expressly amended hereby, the Agreement
and the Subordinated Note remain unaltered and in full force and effect and is
hereby ratified and confirmed.

<Signature pages follow>

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
and delivered by their duly authorized officers as of the date hereof.

FERRELLGAS, L.P.

By: Ferrellgas, Inc., its General Partner

By:
Name:
Title:


FERRELLGAS RECEIVABLES, LLC

By:
Name:
Title:

By its signature below, the Agent, on behalf of the Purchasers, hereby consents
to the foregoing Amendment as of the date first above written:

JPMORGAN CHASE BANK, N.A., as Agent

By:
Trisha Lesch, Vice President


